April 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          MARIA SUAREZ, Appellant

NO. 14-13-00184-CV                          V.

   DOW CORNING CORPORATION, CHILI ROBINSON MD, JAMES R.
  CULLINGTON MD, FRANCIS BURTON MD, SIMON FREDERICKS MD,
TOLBERT WILKINSON MD, 21 INTERNATIONAL HOLDINGS FKA KNOLL
 INTERNATIONAL, MILTON ROWLEY MD, WESLEY WASHBURN MD,
PRESTON J. CHANDLER MD, WILSHIRE FOAM PRODUCTS INC., ERNEST
CRONIN MD, JAMES PETERSON MD, THOMAS D. CRONIN MD, FRANK J.
 GEROW MD, GENERAL ELECTRIC COMPANY, AND DOW CHEMICAL
                      COMPANY, Appellees
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 29, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Maria Suarez.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.